Citation Nr: 1450231	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-30 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active service from January 1968 to October 1969, March 1973 to March 1975, and December 1990 to July 1991 with confirmed service in Southwest Asia.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal of a May 2010 rating decision of the St. Louis, Missouri regional office (RO) of the Department of Veterans Affairs (VA) that denied the petition to reopen a previously denied service connection for PTSD.

The Board has recharaterized the claim as a claim for an acquired psychiatric disorder, to encompass any additional psychiatric diagnoses raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As detailed below, the petition to reopen is granted and the underlying service connection claim is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in a January 2009 statement of the case; the Veteran did not submit a timely substantive appeal.  

2.  The lay evidence indicates that the Veteran experienced fear of hostile military or terrorist activity during service in Southwest Asia.


CONCLUSIONS OF LAW

1. The January 2009 statement of the case that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2014). 

2. The Veteran has submitted new and material evidence to reopen his claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim of service connection for a psychiatric disability, including PTSD.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Since the Board is reopening this portion of the claim, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.

The Veteran seeks service connection for an acquired psychiatric disorder.  The RO last denied the Veteran's claim for PTSD in the January 2009 statement of the case.  The RO's January 2009 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
	
The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The evidence available prior to the January 2009 statement of the case includes service treatment records, Center for Research of Unit Records report, numerous written statements from the Veteran and others on his behalf, VA outpatient treatment records, VA examination reports, and an August 2002 Decision Review Officer (DRO) hearing transcript.  The RO did not consider the then available evidence probative to show an in-service stressor for his current PTSD diagnosis.  

The evidence received since the January 2009 statement of the case includes additional written statements from the Veteran and others on his behalf, Navy  Deployment report for the Veteran's Battalion during Operation Desert Storm, and updated VA treatment records.  For purposes of reopening the claim, the Veteran's reports are presumed credible.  Justus, supra.  His statements are tantamount to a fear of hostile military activity while he was deployed as part of Operation Desert Shield.  Such statements would warrant consideration under the relaxed PTSD stressor criteria.  38 C.F.R. § 3.304(f)(3).  The medical records show that the Veteran continues to receive mental health treatment for PTSD.  

As noted above, the threshold for reopening a claim is low.  Shade, 24 Vet. App. 110.  The updated medical evidence of ongoing mental health treatment for PTSD and assertions indicating fear of hostile military activity during the Veteran's deployment relate to missing elements of the claim.  The newly submitted evidence is considered new and material, and serves to reopen the claim of service connection for an acquired psychiatric disability, claimed as PTSD.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD; the appeal is allowed for the limited purpose of reopening the claim.


REMAND

The Veteran had complaints about anxiety from non-service stressors as early as March 1970 and subsequent VA treatment in 1980 and 1984.  He served in Southwest Asia between December 1990 and July 1991 and currently asserts that he has PTSD from this period of service.  An examination is needed to ascertain the Veteran's current psychiatric disorder(s) and any possible relationship to service.  

For purposes of the examination, the Veteran is not shown to have served in Vietnam and any reports from him about Vietnam service cannot be considered.  His reports of sustaining a gunshot wound to his back during his Persian Gulf deployment are also deemed not credible.  This is because contemporaneous service treatment records and post service clinical evaluations and imaging studies do not contain findings for any lumbar spine trauma consistent with gunshot wound residuals.  The examination report should be made with consideration to these factual findings.    

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA psychiatric treatment records after February 2010.  Search efforts must continue until it determined that further efforts would be futile.  If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal.  

2.  Thereafter, the RO should schedule the Veteran for a VA psychiatric examination to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, if deemed necessary, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

For purposes of the examination, it should be noted that the Board does not find the Veteran a credible historian.  In 1992, when filing for a claim for PTSD, he attributed it to service in the Republic of Viet Nam (there is no record of his serving in the Republic of Viet Nam).  In August 1997, the Veteran filed a successful claim of service connection for PTSD, but this determination was found to be clearly and unmistakably erroneous when it was discovered that the Veteran fraudulently obtained false statements in support of his claimed stressor.  His descriptions of being shot in the back and being blown out of his convoy truck in the Southwest Asia theater of operations are also incredible; his descriptions of the back injury are inconsistent and not supported by the overall record.   

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3.  The agency of original jurisdiction (AOJ) should review the examination reports to insure that they contain the information sought in this remand; and should review the newly received evidence to see if it triggers the need for additional examinations or development.
 
4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


